 Case 2:20-mc-50816-NGE-EAS ECF No. 2 filed 07/31/20             PageID.6    Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff-Respondent,                    No. 20-mc-50816

v.                                                     Honorable Nancy G. Edmunds

THEODORE CHANDLER,

           Defendant-Petitioner.
________________________________________/

            ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S
          MOTION FOR RETURN OF PROPERTY [1] AND CLOSING CASE

        On November 8, 2016, Defendant Theodore Chandler pled guilty to conspiracy

to distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1), 846 (Count 1) and

conspiracy to launder monetary instruments in violation of 18 U.S.C. § 1956(h) (Count

2). (Case no. 15-20246, dkt. 121.) On June 14, 2018, the Court sentenced Defendant

to a term of imprisonment of 235 months on Counts 1 and 2, to run concurrently. (Id.

at dkt. 206.) The Sixth Circuit affirmed on direct appeal and issued its mandate on

April 4, 2019. (Id. at dkts. 212, 214.) On July 2, 2020, Defendant filed a pro se motion

for the return of his property pursuant to Federal Rule of Criminal Procedure 41(g).

(Dkt. 1.) Defendant seeks the return of four iPads, four iPhones, and “any and all

items not contraband” allegedly seized by the government. The Clerk’s office opened

the above-captioned miscellaneous case and docketed Defendant’s motion within this

case.

        Under Federal Rule of Criminal Procedure 41(g), “[a] person aggrieved by an

unlawful search and seizure of property or by the deprivation of property may move for
 Case 2:20-mc-50816-NGE-EAS ECF No. 2 filed 07/31/20              PageID.7     Page 2 of 2



the property’s return.” However, this rule only applies if a criminal case is pending. As

Defendant acknowledges, after a criminal conviction, a motion under Rule 41(g) is

treated as a civil action in equity. See Stiger v. United States, 100 F. App’x 370, 371-

72 (6th Cir. 2004) (citing United States v. Dusenbery, 201 F.3d 763, 768 (6th Cir.

2000); United States v. Duncan, 918 F.2d 647, 654 (6th Cir. 1990)). Here, criminal

proceedings are no longer pending and Defendant did not file a civil action. Thus, the

Court will deny Defendant’s motion without prejudice to the filing of an appropriate civil

action. See United States v. Savage, 99 F. App’x 583, 584 (6th Cir. 2004) (finding the

district court did not err when it denied a Rule 41(g) motion filed after judgment was

entered and instructed the movant to file a separate civil action); see also In re Khalid

Bin Al-Saud, No. 12-mc-50076, 2012 U.S. Dist. LEXIS 173058, at *2-3 (E.D. Mich.

Dec. 6, 2012).

       In light of the foregoing, Defendant’s motion for the return of property is

DENIED WITHOUT PREJUDICE, and this miscellaneous case is CLOSED.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge


Dated: July 31, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of
record on July 31, 2020, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager
